Citation Nr: 0933445	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased rating for residuals of a 
right shoulder fracture with resection of the distal 
clavicle, rated 10 percent prior to August 4, 2008.  

3.  Entitlement to an increased rating for residuals of a 
right shoulder fracture with resection of the distal 
clavicle, rated 20 percent beginning August 4, 2008.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1985.  This appeal comes before the Board of Veterans' 
Appeals (Board) from decisions of the VA Regional Office (RO) 
in Boston, Massachusetts.  A November 1991 rating decision 
denied an increase in a 10 percent rating for the Veteran's 
service- connected right shoulder disability and denied a 
compensable rating for his service-connected low back 
disability.  A December 2000 rating decision denied service 
connection for a cervical spine disability.  

The Board initially issued a decision denying the Veteran's 
three claims in October 2001.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an August 2002 Joint Motion for 
Remand, the Court dismissed the appeal of the issue relating 
to an increased rating for the low back disability and 
vacated and remanded the decision concerning the other two 
issues for further action; accordingly, the Board's October 
2001 decision concerning the Veteran's low back disability is 
final.  Specifically, the Court directed the Board to 
schedule the Veteran for an examination to determine whether 
he currently has a cervical spine disability that is related 
to service or to a service-connected disability and for the 
Board to more fully discuss any additional functional loss on 
repeated use due to his right shoulder disability.  

In a January 2006 decision, the Board again denied service 
connection for a cervical spine disability and denied an 
increased evaluation for residuals of a right shoulder 
fracture with resection of the distal clavicle.  The Veteran 
again appealed the Board's decision to the Court.  In March 
2007, the parties filed a Joint Motion for an Order Vacating 
the Board Decision and Incorporating the Terms of this Remand 
(Joint Motion).  In a March 2007 Order, the Court granted 
that motion, and remanded the claims for compliance with the 
instructions in the Joint Motion. 


The March 2007 Joint Motion indicated that a January 2004 VA 
compensation examination, which was one of two additional 
examinations that had been obtained concerning the cervical 
spine disorder, was inadequate for rating purposes.  The 
Court indicated that a new examination should be scheduled, 
wherein the examiner had an opportunity to review the entire 
claims file.  Regarding the right shoulder disability issue, 
the Joint Motion stated that the Board had failed to consider 
relevant evidence and that it had had misapplied the law 
concerning additional functional impairment on use.  

The Board remanded the case in October 2007 for additional 
development.  Although further VA compensation examinations 
were conducted in August 2008, the issue concerning service 
connection for a cervical spine disorder must be remanded yet 
again, as discussed below.  The issue relating to an 
increased rating for the Veteran's right shoulder disability 
is ready for final appellate consideration.  

As noted in the Board's January 2006 decision, the Veteran 
testified at a Board hearing at the RO in March 2001.  A 
transcript of that hearing has been associated with the 
claims file.  In an October 2004 letter from the Board, the 
Veteran was notified that the Veterans Law Judge who 
conducted that hearing was no longer employed by the Board 
and advised him of the opportunity to provide testimony 
before a current Board Judge.  He was also advised that he 
was to respond within 30 days if he wanted another hearing 
and that if no response was received within the prescribed 
time period, the Board would assume that he did not want 
another hearing.  No response to the October 2004 letter has 
been received.  

The issue of entitlement to service connection for a cervical 
spine disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  Prior to June 26, 2000, residuals of a right shoulder 
fracture with resection of the distal clavicle were manifest 
by not more than slight functional limitation of motion of 
the right (major) shoulder, including due to pain, on 
repetitive use, and during flare-ups.  There was no clinical 
or x-ray evidence of arthritis.  

2.  Beginning June 26, 2000, residuals of a right shoulder 
fracture with resection of the distal clavicle were manifest 
by not more than slight functional limitation of motion of 
the right (major) shoulder, including due to pain, on 
repetitive use, and during flare-ups, but there was x-ray 
evidence of arthritis.  

3.  Residuals of a right shoulder fracture with resection of 
the distal clavicle have been manifest since August 4, 2008, 
by limitation of motion of the right shoulder to no less than 
shoulder level, including due to pain, on repetitive use, and 
during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating for 
residuals of a right shoulder fracture with resection of the 
distal clavicle, beginning June 26, 2000.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5201 (2008).  

2.  The criteria are not met for a rating greater than 20 
percent for residuals of a right shoulder fracture with 
resection of the distal clavicle, beginning August 4, 2008.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5201 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected right shoulder disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Review of the file shows that a rating decision in November 
1991 denied an increased rating for the Veteran's right 
shoulder disability.  He perfected an appeal of that decision 
in August 1992.  The current appeal of that issue arose from 
the November 1991 rating decision.  

As an initial matter, in considering the Veteran's claim, the 
Board acknowledges the Veteran's descriptions of his right 
shoulder symptomatology - in personal statements from him 
and his representative, the March 2001 hearing transcript, VA 
examination reports, and VA and private treatment notes.  But 
the opinions and observations of the Veteran alone cannot 
meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.71a with respect to determining the severity of 
his service-connected right shoulder disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2008).  

As evidence of record indicates that the Veteran is right-
hand dominant, his service-connected disability is rated as 
impairment of the major upper extremity for the right 
shoulder.  See 38 C.F.R. § 4.69 (2008).  

Disability of the shoulder and arm is rated using Codes 5200 
through 5203.  Some of these diagnostic codes are simply not 
applicable to the Veteran's service-connected right shoulder 
disability.  It is neither contended nor shown that his right 
shoulder disability involves ankylosis of the scapulohumeral 
articulation (Code 5200) or other impairment of the humerus 
(Code 5202).  Thus, the Board finds that evaluating the right 
shoulder disability under the provisions of Codes 5200 or 
5202 is not appropriate.  

Under Code 5203 (impairment of clavicle or scapula), a 10 
percent rating is warranted for malunion or nonunion without 
loose movement of the clavicle or scapula.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula, with loose 
movement.  These evaluations are the same for either the 
major or minor arm.  Code 5203 also provides that impairment 
of the clavicle or scapula can be alternatively rated on 
impairment of function of the contiguous joint.  Evidence of 
record, including VA outpatient treatment records dated in 
from 1997 to 2008, VA examination reports dated in February 
1999, July 2004, November 2005, and August 2008, and a July 
2000 private treatment note, does not show right shoulder 
findings of dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  The 
July 2000 private treatment note listed a diagnosis of right 
shoulder subscapular bursitis.  However, some of the medical 
records do reflect limitation of motion of the Veteran's 
right shoulder due to the effects of the service-connected 
disability.  Thus, rating the disability based on impairment 
of function is proper.  

Limitation of motion of the arm is evaluated under Code 5201.  
When the major extremity is involved, a 20 percent rating is 
warranted when motion is limited to the shoulder level.  A 30 
percent rating is assigned when motion of the major arm is 
limited to midway between the side of the body and the 
shoulder level.  A rating of 40 percent evaluation is 
warranted when motion from the side for the major arm is 
limited to 25 degrees.  For VA rating purposes, when the arm 
is at the side it is considered to be at 0 degrees and when 
it is raised to shoulder level it is at 90 degrees from the 
body.  See 38 C.F.R. § 4.71, Plate I; see also Mariano v. 
Principi, 17 Vet. App. 305, 317-18 (2003).  

VA treatment notes dated in January 1998, November 1999, 
February 2004, August 2004, November 2005, and January 2007 
showed findings of full range of motion for the right 
shoulder.  In a February 1999 VA examination report, the 
Veteran's right shoulder range of motion test results are 
listed as flexion, 108 degrees without pain; abduction, 180 
degrees with pain at 180 degrees; external rotation, 
90 degrees without pain but stiffness; and internal rotation, 
90 degrees with pain at 50 degrees.  The Board finds that the 
above clinical findings do not meet or more nearly 
approximate the criteria for a 20 percent rating under Code 
5201, even considering limitation due to pain, fatigue, 
weakness, and lack of endurance following repeated use.  

The Board also observes that, prior to June 2000, no examiner 
had diagnosed or even suggested that the Veteran had 
arthritis in his right shoulder, and no arthritis or 
degenerative changes had been noted on x-ray.  Prior to June 
2000, the right shoulder disability was rated under the 
provisions of Code 5203, based on residuals of his partial 
clavicular resection, but considering limitation of motion.  
As discussed above, the criteria for a 20 percent rating 
based on limitation of flexion were not met prior to that 
date.  However, with the notation of degenerative changes on 
a VA x-ray report on June 26, 2000, the provisions of Code 
5010 and Code 5003 became potentially applicable.  

Under Diagnostic Code 5010, traumatic arthritis established 
by x-ray findings is to be evaluated as degenerative 
arthritis under Code 5003.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Code 5003.  
Further, 38 C.F.R. § 4.59 provides that, with arthritis, 
painful motion is entitled to at least the minimum 
compensable rating for the joint.  

Some radiological studies of the right shoulder dated after 
June 2000, including an MRI in April 2004, reportedly did not 
show any degenerative changes, but the report of a VA x-ray 
of the Veteran's right shoulder dated June 26, 2000, was 
interpreted as showing mild glenohumeral joint degenerative 
changes.  A right shoulder x-ray by VA in September 2006 also 
showed degenerative changes.  A VA compensation examiner in 
August 2008 opined that the degenerative joint disease in the 
Veteran's right shoulder was at least as likely as not due to 
service.  

Therefore, the Board finds that degenerative 
changes/arthritis was shown in the right shoulder beginning 
June 26, 2000, the date of the VA x-ray noted above.  
Beginning with that x-ray, section 4.59 mandates assignment 
of the minimum compensable rating for the shoulder based on 
limitation of motion - a 20 percent rating under Code 5201.  
The Board concludes that the criteria are met for a 20 
percent rating for the right shoulder disability, effective 
from June 26, 2000.  

In a July 2004 VA examination report, the examiner noted that 
the Veteran suffered from a moderate reduction of range of 
motion of the right shoulder and listed his right shoulder 
range of motion test results as forward elevation, 160 
degrees; backward elevation, 30 degrees; abduction, 180 
degrees; adduction, 30 degrees; external rotation, 70 
degrees; and internal rotation, 30 degrees.  The examiner did 
not indicate that motion was limited by pain or that the 
Veteran experienced any painful motion of the shoulder.  

On VA compensation examination in November 2005, the examiner 
recorded range of motion findings of 180 degrees each for 
flexion and abduction and 90 degrees each for internal and 
external rotation.  That examiner did not note any pain on 
movement either.  Further, the examiner stated that the 
function of the right shoulder was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.  

Subsequent to the Board's October 2007 remand, another VA 
compensation examination was conducted in August 2008.  It 
was noted that the Veteran was self-employed at home.  His 
right shoulder reportedly hurt all the time, with the pain 
averaging 8/10, depending on his activity.  The Veteran also 
reportedly experienced flares up to three or four times a 
month, again depending on activity.  He could not state the 
maximum amount he could lift, but indicated that he 
occasionally had to lift 50-pound boxes.  He also stated that 
the disability decreased the amount of typing he could do.  
The Veteran indicated that it was hard for him to do repairs 
at home due to the disability.  He reportedly used lidocaine 
patches for flare-ups.  The examiner again noted the well-
healed surgical scar that was nontender.  On range of motion 
testing, flexion of the right shoulder was accomplished to 
155 degrees, extension to 65 degrees, abduction to 
95 degrees, internal rotation to 70 degrees, and external 
rotation to 60 degrees.  The examiner noted that the veteran 
complained of pain in the terminal degrees of motion.  The 
examiner characterized the overall functional impairment due 
to the right shoulder disability as moderate, with no 
weakness, fatigability, or incoordination.  

The Board concludes that the range of motion evidence does 
not meet the criteria of Code 5201 for a rating greater than 
20 percent at any time since June 26, 2000.  No examiner has 
reported that range of motion of the Veteran's right shoulder 
was limited to less than shoulder level at any time during 
the appeal period.  

The Board notes, however, that the Veteran has continually 
complained of right shoulder pain, weakness, fatigability, 
and functional limitation in the medical evidence of record.  
An evaluation of any musculoskeletal disability must include 
consideration of the Veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a February 1999 VA examination report, the examiner 
indicated that range of motion in the affected shoulder joint 
was performed only in slow motion, as well as being 
additionally limited by fatigue, weakness, and lack of 
endurance following repeated use; the examiner did not 
comment on the significance of that finding.  In the July 
2004 VA examination report, the examiner noted that the 
Veteran's right shoulder findings would cause some early 
fatigability and some residual pain as well as discomfort 
with activity.  But a VA examiner in August 2008 indicated 
that the right shoulder produced no weakness, fatigability, 
or incoordination.  And multiple VA treatment notes and VA 
examination reports dated from 1999 to 2007 show that the 
Veteran exhibited full strength in his right shoulder, and 
examiners reported findings of no atrophy or neurological 
symptoms.  While his pain, especially on use, must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of pain on movement, weakness, 
functional limitation, and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the Veteran's service-connected right shoulder 
disability does not produce significant additional functional 
impairment on use as to meet or more nearly approximate the 
criteria for a rating greater than 20 percent under 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board concludes that a schedular rating greater than 20 
percent for functional limitation of the Veteran's right 
shoulder is not warranted on any basis at any time after June 
2000.  

The Board notes that the Veteran's attorney has recently 
noted that the April 2004 right shoulder MRI showed 
"flattening of the posterolateral aspect of the superior 
humeral head" and "an anterior hooked acromion with 
thickening at the coracoid acromial ligament," as well as 
suggesting an "inferior labral tear."  The April 2004 VA 
examiner discussed the MRI findings, noting that the anterior 
hooked acromion "might have been causing impingement of his 
shoulder with tendonopathy of his supraspinatus tendon."  
The examiner did not, however, indicate that any of those 
findings would cause any functional impairment, other than 
the limitation of motion that was reported by him or by other 
examiners.  In fact, other than the Veteran's reported 
"snapping" sensation, no examiner has noted any functional 
impairment, except as previously discussed.  Therefore, any 
impairment that might result from the noted radiological 
findings has already been considered by the Board in rating 
the Veteran's right shoulder disability.  


Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the Veteran's service-
connected right shoulder disability.  But, as discussed 
above, objective findings meeting the schedular criteria for 
a higher rating have not been shown.  In addition, it has not 
been shown that the service-connected right shoulder 
disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
Veteran's employment.  The Board recognizes that the Veteran 
has asserted that pain in his right shoulder does cause 
marked interference with his employment.  In a May 2000 VA 
treatment note, the Veteran indicated that he was "out of 
work" and "bedridden" due to shoulder pain.  However, in 
additional VA treatment notes and examination reports dated 
in 2004, the Veteran stated that he was self-employed as a 
full time computer salesman.  While the examiner in a July 
2004 VA examination report indicated that the shoulder pain 
and discomfort "would interfere with any kind of 
employment," the examiner did not state that the disability 
would produce marked interference.  The Board observes that 
VA's Rating Schedule is itself based on the effect of 
disabilities on employment.  As noted previously, the ratings 
prescribed by the Schedule are in fact based on the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1.  Clearly, the Schedule 
contemplates varying degrees of interference with employment.  
Consideration of an extraschedular rating is warranted, 
however, when the evidence reflects, among other factors, 
marked interference with employment.  In this case, none of 
the competent medical evidence of record shows a finding of 
marked interference with employment caused by the Veteran's 
service-connected right shoulder disability.  The Board finds 
that the evidence as a whole does not support a finding that 
the service-connected right shoulder disability has presented 
such an exceptional or unusual disability picture at any time 
during the appeal period as to warrant referral for 
consideration for an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  

In addition, as noted above, the Veteran underwent 
arthroplasty of the right acromioclavicular joint with 
partial resection of the distal clavicle in 1982.  Therefore, 
the Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The Board 
further notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002); see also VAOPGCPREC 3-2000.

In this case, the Veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right shoulder scar, status post arthroplasty 
based on either the old or the revised criteria.  The Board 
finds, therefore, that the Veteran is not prejudiced by the 
consideration of the revised rating criteria for scars.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 38 C.F.R. § 
4.118, Codes 7803 and 7804 (effective prior to August 30, 
2002), a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration, or scars, 
which are shown to painful and tender on objective 
demonstration.  Under 38 C.F.R. § 4.118, Code 7804 (2008), a 
10 percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, none of the 
medical evidence shows complaints or findings of pain or 
tenderness concerning the Veteran's right shoulder scar.  
While a January 1998 VA treatment record contained a notation 
of an unsightly scar, a July 2004 VA examination report and 
an August 2004 VA treatment note show notations of a 
well-healed right shoulder scar.  Therefore, the Board finds 
that there is no evidence to show that the Veteran has 
compensable manifestations of his right shoulder scar under 
any version of 38 C.F.R. § 4.118.  Consequently, the 
assignment of a separate compensable evaluation for a right 
shoulder postoperative scar is not warranted.  


The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As discussed above, the Board has 
resolved all doubt in the Veteran's favor and assigned a 20 
percent rating for his service-connected right shoulder 
disability, effective from June 26, 2000.  However, the 
preponderance of the evidence is against assignment of a 
higher rating.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In this case, VA satisfied its duty to notify by an August 
2005 letter from the agency of original jurisdiction (AOJ) to 
the appellant, which informed the appellant of what evidence 
was required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in November 1991.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the August 2005 letter, 
and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at two hearings.  Also, in August 2008, 
the RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at two hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto, as well as a letter from 
the RO in August 2008, that discussed the assignment of 
higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  Moreover, the Veteran is represented by an 
attorney, who has had ample opportunity to present evidence 
on his behalf during his two appeals to the Court, as well as 
before VA since 2002.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

A 20 percent rating for residuals of a right shoulder 
fracture with resection of the distal clavicle, beginning 
June 26, 2000, is allowed, subject to the law and regulations 
governing the award of monetary benefits.  

A rating greater than 20 percent for residuals of a right 
shoulder fracture with resection of the distal clavicle, 
beginning August 4, 2008, is denied.  




REMAND

As noted above, the Court's August 2002 Order directed the 
Board to schedule the Veteran for an examination to determine 
whether he currently has a cervical spine disability that is 
related to service or to a service-connected disability.  
Further, the March 2007 Joint Motion indicated that a January 
2004 VA compensation examination, which was one of two 
additional examinations that had been obtained concerning the 
cervical spine disorder, was inadequate for rating purposes.  
The Court indicated that a new examination should be 
scheduled, wherein the examiner had an opportunity to review 
the entire claims file.   

Another VA compensation examination was conducted in August 
2008 to obtain the medical opinion that the Board had 
previously requested.  Unfortunately, the examiner's opinion 
addressed only the relationship between the Veteran's current 
cervical spine disorder and his service-connected right 
shoulder disability.  The examiner reported that the cervical 
condition "per history from the veteran today started in 
1979 with a car accident and 'whiplash'" but he did not 
provide an opinion as to whether the cervical spine condition 
was, in fact, related to service.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's October 2007 Remand was 
not completed by the RO, the appeal is not yet ready for 
final appellate consideration.  The Veteran is hereby 
notified that it is his responsibility to report for the 
examination requested herein and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case must once again be REMANDED for the 
following actions:

1.  Ask the Veteran to furnish the names 
and addresses of all health care 
providers who have treated or examined 
him for a cervical spine disorder since 
November 2008.  After obtaining any 
needed signed authorizations, request 
copies of the records of all treatment or 
examination identified by the Veteran.  
Associate with the claims file all 
records received.  

2.  Then, schedule the Veteran for an 
examination of his cervical spine.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should specifically indicate that it was.  
The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses concerning the 
Veteran's cervical spine.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed disability is related 
(a) to service or (b) to the service-
connected right shoulder disability.  The 
examiner should explain the reason(s) for 
the opinion.  

3.  After ensuring that the above 
development has been completed, and that 
the requested opinion was provided, again 
consider the Veteran's claim for service 
connection for a cervical spine disorder.  
If the claim is not granted to the 
Veteran's satisfaction, furnish him and 
his attorney with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


